       Case 2:19-cv-02558-DLR Document 86 Filed 10/21/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jorge Garibaldi,                                   No. CV-19-02558-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Everest National Insurance Company, et al.,
13                  Defendants.
14
15
16          Before the Court is the parties’ discovery dispute regarding the applicability of the

17   attorney-client privilege to the claims file. (Docs. 55, 58, 59.)1 Particularly, Jorge
18   Garibaldi asks that Everest National Insurance Company (“Everest”) produce unredacted

19   portions of the claims file that have been previously redacted or withheld on the basis of

20   attorney-client privilege. For the following reasons, the Court concludes that the attorney-
21   client privilege applies.
22          Under Arizona law, the attorney-client privilege may be found waived where “(1)

23   the assertion of the privilege was a result of some affirmative act, such as filing suit [or

24   raising an affirmative defense], by the asserting party; (2) through this affirmative act, the

25   asserting party put the protected information at issue by making it relevant to the case; and

26   (3) application of the privilege would have denied the opposing party access to information
27          1
               This dispute was brought to the Court’s attention during the October 9, 2020
     conference. (Doc. 85.) Unfortunately, because the opening brief was not filed as a motion,
28   it did not appear on the docket as a pending matter or on the Court’s motions reports. The
     Court apologizes for the delay in addressing the dispute.
       Case 2:19-cv-02558-DLR Document 86 Filed 10/21/20 Page 2 of 3



 1   vital to his defense.” Ingram v. Great Am. Ins. Co., 112 F. Supp. 934, 937 (D. Ariz. 2015)
 2   (quoting State Farm Mut. Auto. Inc. Co. v. Lee, 13 P.3d 1169, 1173 (2000)). However,
 3   merely raising a good faith affirmative defense in response to a bad faith claim does not
 4   waive the attorney-client privilege. Id. Rather, “to waive the attorney-client privilege, a
 5   party must make an affirmative claim that its conduct was based on its understanding of
 6   the advice of counsel—it is not sufficient that the party consult with counsel and receive
 7   advice.” Everest Indem. Ins. Co. v. Rea, 342 P.3d 417, 419 (Ariz. Ct. App. 2015).
 8          Here, the claims adjustor, Perla Salcido, did not confer with or receive advice from
 9   counsel prior to issuing a denial of Plaintiff’s claim. In fact, counsel was only retained
10   after the denial’s issuance. Defendant makes no affirmative claim that its conduct—up to
11   and including the denial—was dependent on advice of counsel, nor could it. Turning to
12   the events following counsel’s retention, while Ms. Salcido admits that she consulted with,
13   received, and abided by the advice of counsel, she explicitly denied that counsel’s advice
14   was a basis for her belief that she acted reasonably in administering Mr. Garibaldi’s claim:
15                 Q. (By Mr. Dennis) Is Mr. Cushing’s advice, would that be
                   part of the information that you’re—you have in your mind
16                 about why you believe you acted reasonable [sic] in this case?
17                 Mr. Kethcart: Form.
18                 The Witness: No.
19
     (Doc. 59-1 at 105.) Similarly, she confirmed that counsel’s “involvement didn’t move the
20
     needle one way or another.” (Id. at 117.) Everest has in no other way “affirmatively
21
     injected any advice it received from counsel into the bad faith action.” Twin City Fire Ins.
22
     Co. v. Burke, 63 P.3d 282, 287 (2003).      For example, there has been no “showing that
23
     Everest was in doubt as to any legal issue. Rather, it made decisions during the course of
24
     litigation and, of necessity, involved lawyers in that litigation.” Rea, 342 P.3d at 420
25
     (concluding that statements by Everest that it acted “with a subjective belief in the good
26
     faith nature of its actions” and admissions that it consulted with counsel throughout the
27
     process were insufficient “to suggest that Everest’s subjective belief in the legality of its
28
     actions necessarily included or depended on the advice it received from counsel.”).

                                                 -2-
       Case 2:19-cv-02558-DLR Document 86 Filed 10/21/20 Page 3 of 3



 1            Next, Mr. Garibaldi argues that the attorney-client privilege does not apply because
 2   Everest’s counsel performed a role not only as a legal adviser but also as an investigator
 3   and adjuster.      However, the attorney-client privilege may be asserted only for
 4   communications concerning legal advice and not for communications with an attorney who
 5   has stepped outside his role as an attorney. U.S. v. Martin, 278 F.3d 988, 999 (9th Cir.
 6   2002).     Nevertheless, Mr. Garibaldi supplies no evidence to suggest that counsel did
 7   assume an investigative or adjuster role.
 8            Based on the foregoing, Everest has not impliedly waived the attorney-client
 9   privilege. Accordingly,
10            IT IS ORDERED that Everest’s assertion of attorney-client privilege is deemed
11   valid.
12            Dated this 21st day of October, 2020.
13
14
15
16
                                                      Douglas L. Rayes
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
